Ostrander, J.
(after stating the facts). Assuming that the landlord upon successive occasions waived the right to insist upon performance of the covenant to repair, or, not being obligated to do so, consented to accept the stipulated rent less the cost of certain repairs made by the tenant, it does not follow that he *58was bound thereafter to continue to waive performance by the lessee or to continue to make repairs. It is evident that he did not waive payment of the rent, for the nonpayment oí which this proceeding was instituted. There is involved no question of the mutual construction of doubtful terms of the contract by the contracting parties. The lessee’s obligation was to pay monthly rent at the rate of $20 a month. This obligation he did not perform, and the landlord had his remedy.
The judgment is affirmed.
Stone, C. J., and Kuhn, Bird, Moore, Steere, Brooke, and Person, JJ., concurred.